Citation Nr: 0207987	
Decision Date: 07/17/02    Archive Date: 07/19/02

DOCKET NO.  96-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder secondary to service connected anterior cruciate 
ligament repair, right knee.

2.  Entitlement to service connection for a chronic cervical 
spine disorder secondary to service connected anterior 
cruciate ligament repair, right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1995 rating 
decision by the Reno, Nevada, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 1997, January 1999, and August 2000, the Board 
remanded the case to the RO for additional development.  
Following the most recent remand, a January 2002 rating 
action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Service connection is in effect for anterior cruciate 
ligament repair, right knee, with a 10 percent disability 
evaluation assigned.

3.  No lower back or cervical spine complaints were noted 
during service, and the preponderance of the evidence is 
against a finding that lower back or cervical spine pathology 
is causally related to the veteran's service connected right 
knee disability.




CONCLUSION OF LAW

1.  Chronic low back pathology was not incurred in or 
aggravated by service, and is not due to or the proximate 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2001).

2.  Chronic cervical spine pathology was not incurred in or 
aggravated by service, and is not due to or the proximate 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the September 
1995 rating decision, the December 1995 statement of the case 
(SOC), the Board's June 1997, January 1999, and August 2000 
remands, and in multiple supplemental statements of the case 
(SSOCs) of the evidence necessary to establish secondary 
service connection.  The Board concludes that the discussions 
in the rating decision, the SOC, the remands, and the SSOCs, 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the RO sent the appellant letters dated in August and 
December 2000, and in February  2001 that requested 
additional evidence.  These letters notified the veteran of 
the type of evidence necessary to substantiate the claims.  
It informed him that it would assist in obtaining identified 
records, but that it was the veteran's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  This case has been remanded by the Board on 
three occasions in order to completely develop the record.  
The veteran has been provided with multiple VA examinations 
to ascertain the nature of his claimed disorders and any 
relationship to his service connected knee disability, and VA 
and private medical records have been obtained.  There is no 
indication in the record that relevant evidence has not been 
obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, a fourth remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

The veteran suffered several injuries to his right knee 
during his period of service, and in August 1994 he underwent 
anterior cruciate ligament repair.  Service connection was 
granted in January 1995 for anterior cruciate ligament 
repair, right knee, with a 10 percent disability evaluation 
assigned.  The veteran contends that he has chronic neck and 
back disabilities that are a secondary result of his service-
connected right knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310 (2001).  The 
Court has concluded that, when aggravation of a veteran's non 
service-connected disability is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records do not show any complaints or 
treatments related to the veteran's low back or neck.  A VA 
examination was conducted in February 1995.  The examiner 
noted that the veteran's complaints included lumbar and 
cervical pain and headaches subsequent to a knee injury 
during active service.  The examiner noted that it was 
possible that the veteran's myofascial pain was due to 
altered biomechanics following his use of crutches, but that 
examination findings were unremarkable, and that the 
veteran's complaints should improve with time.

In May 1995 the veteran's private chiropractor reported the 
veteran complained of low back and neck pain with associated 
headaches.  Examination findings included muscle spasm of the 
left quadratus lumborum, left lateral flexion malposition of 
L4 on L5, right lateral flexion malposition of L2 on L3, 
decreased right ilium, slight left lumbar scoliosis, 
decreased lumbosacral angle, complete loss of the normal 
cervical lordotic curve and right lateral flexion malposition 
of C7 on T1.  It was the chiropractor's opinion that the 
veteran's low back and neck pain were directly related to 
"biomechanical" impropriety as a result of knee surgery.

VA outpatient treatment records show that in June 1995 the 
veteran complained of chronic pain, including to the cervical 
and lumbar spines, and migraine headaches every 3 days.  It 
was noted that he had not experienced a migraine headache for 
11/2 weeks since starting medication.  The examiner noted that 
the veteran had full range of motion of the cervical and 
lumbar spine, and that he complained of pain more to the left 
than right in the thoracic and lumbar spine.

In August 1995 the veteran complained of constant lumbar 
pain, aggravated by physical therapy, and neck pain and 
cramps at rest.  He denied experiencing headaches.  The 
examiner noted the veteran had full range of motion of the 
neck, normal forward flexion, no lumbar tenderness and no 
evidence of back pain or tenderness.  The diagnosis was 
myofascial pain syndrome.  It was noted that the veteran 
requested a referral to an orthopedic surgeon as he felt his 
right knee disorder was causing his back pain.

During VA examination in March 1996, the veteran reported 
occasional headaches, usually associated with mid and low 
back pain.  The diagnoses included history of recurrent 
headaches and low back pain.

VA examination in October 1997 noted that the present 
evaluation was for right knee and low back disorders.  The 
examiner noted objective findings as to the lumbar spine 
disorder, including a normal gait, full range of motion, 
minimal mid lumbar tenderness and no associated muscle spasm.  
Lower extremities motor power was 5+/5+, bilaterally.  There 
was a normal "dermatomal" pattern to pinprick and deep 
touch.  X-ray examination revealed a normal lumbosacral 
spine.  The diagnoses included mild lumbar myofascial sprain.  
There was no indication that the cervical spine was examined.

In July 1998 the RO returned the veteran's claims file to the 
October 1997 examiner for additional medical opinions 
required by a June 1997 Board remand order.  Subsequently, 
the examiner provided an opinion which stated the veteran did 
not demonstrate a cervical spine disorder at the October 1997 
examination, and that there was no neck disorder caused by 
his surgical anterior cruciate ligament repair.  It was noted 
that the veteran demonstrated mild lumbar myofascial strain, 
but that in the examiner's opinion that disorder was not as 
likely as not secondary to or aggravated by post-surgical 
anterior cruciate ligament repair or treatment for that 
disorder.

In a January 1999 informal hearing presentation, the 
veteran's representative argued that the addendum to the 
October 1997 VA examination report was inadequate, and that 
the cervical spine disability had not been properly addressed 
in the original examination.  It was further argued that the 
examiner's amendment to the examination report was 
inconsistent with other medical evidence.

The January 1999 Board Remand specifically requested that the 
veteran be afforded VA orthopedic examination by an examiner 
other than the physician who conducted the October 1997 
examination.

Despite this request, the veteran was once again afforded 
examination in September 1999 by the VA fee-basis physician 
who conducted the October 1997 examination.

Finally, pursuant to the August 2000 remand, the veteran was 
provided with an examination by another VA physician in March 
2001.  The veteran reported first experiencing back and neck 
pain approximately one month after his knee surgery in 1994.  
His present complaints involved episodes of aching pain in 
the low back approximately two times per week, brought on by 
cold weather or sitting for more than one hour.  He also 
reported low back pain upon awakening in the morning.  The 
veteran's low back pain was not affected by standing, walking 
or pushing, and he reported full pain-free range of back 
motion.  The veteran also complained of episodes of posterior 
neck pain approximately two times per week and lasting a few 
minutes.  This pain was relieved by self "cracking" of the 
neck.  His knee complaints were of episodes of aching pain 
with cold exposure, and no loss of motion, instability, 
locking, swelling, weakness or giving way.  The veteran 
reported that he worked 40 hours per week as an electrician 
and that his neck, back and knee did not inhibit his 
activities of work or daily living.  On examination, there 
was full range of cervical and lumbar spine motion, and no 
spasm or tenderness about the cervical or lumbar spine.  X-
rays of the cervical and lumbar spine were within normal 
limits.  The impression was occasional episodes of posterior 
neck pain and low back pain without neurologic or mechanical 
deficits.  The examiner, who reviewed the veteran's claims 
folder in conjunction with his examination, stated:

[The veteran]'s neck and low back pain 
complaints are not related to his 
military service or his right knee 
condition.

[The veteran] has entirely normal 
cervical and lumbar spine on physical 
examination and with the X-rays today.  
It is quite common for individuals to 
have brief episodes of neck and low back 
pain which come on and relent 
spontaneously or with cold weather.  [The 
veteran]'s present right knee has no 
mechanical deficits and does not cause 
any abnormal gait or limp which might be 
associated with episodes of neck and low 
back pain.  He has no mechanical 
imbalance regarding his lower 
extremities, which if present might be a 
cause of neck and low back pain.  There 
is no evidence of any chronic infection 
about the right knee which can be 
associated with episodes of neck and low 
back pain.

In reviewing the medical evidence of record, the Board notes 
that the most recent VA examination essentially found no 
chronic low back or neck pathology.  Examination of the neck 
and back was essentially within normal limits.  The examiner, 
who had the opportunity to review the entire claims folder, 
provided a detailed and well-supported opinion that concluded 
that any current neck and back complaints of the veteran were 
not related to his right knee surgery residuals.  The Board 
finds this most recent opinion more persuasive than the May 
1995 private chiropractor's report that cited 
"biomechanical" factors related to use of crutches in the 
period immediately following knee surgery in 1994 as causing 
the veteran's back and neck complaints.  When evaluating 
whether the veteran has a current chronic disability related 
to a service connected disability, the Board simply finds the 
probative value of the far more current normal examination 
findings, and the opinion provided after full review of the 
historical record, to outweigh that of findings made six 
years earlier by a private chiropractor that did not include 
a longitudinal review of the record.

The veteran has contended that he has current back and neck 
complaints that he believes are related to his right knee 
disability.  However, his lay statements, by themselves, are 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's current low back and cervical spine pathology, if 
present, is not related to service or to the service-
connected right knee disability, and that service connection 
on either a direct basis or a secondary basis is not 
warranted.  38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.



ORDER

Service connection for a chronic low back disorder, claimed 
as secondary to service connected anterior cruciate ligament 
repair, right knee, is denied.

Service connection for a chronic cervical spine disorder, 
claimed as secondary to service connected anterior cruciate 
ligament repair, right knee, is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

